EXAMINER’S STATEMENT OF REASON FOR ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Information Disclosure Statement filed on 09/15/2017 has been corrected to indicate the proper application number for Cite No. 3, in which document number “2013-00185597” has been corrected to document number “2013-0018597”. The correct application has been reviewed and does not impact the allowability of the claims.
With regard to claim 26, the combination of Varsavsky et al. (U.S. Pub. No. 2015/0164371) (previously cited) in view of Bohm et al. (U.S. Pub. No. 2012/0262298) (previously cited), Berner et al. (U.S. Pat. No. 6233471) (applicant cited), and Alphonse (U.S. Pub. No. 2007/0055117) (previously cited) fails to teach or suggest, “wherein the offset current circuit is configured to be triggered to add the analog current upon a determination that a percentage of zero-peak value associated with the noise signal component is greater than the signal indicative of the analyte concentration data”, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792